Citation Nr: 1543360	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and chronic fasciitis.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which originally had jurisdiction over this appeal, and Wilmington, Delaware, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In August 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.  

In a February 2015 Board decision, the previously denied claim of service connection for a bilateral foot disorder was reopened and remanded for additional development.    

In September 2015, the Veteran raised the issues of entitlement to service connection for hearing loss, diabetes as secondary to Agent Orange exposure, and for a left knee disorder.  These issues have not been properly developed or certified for appellate consideration.  These matters are referred to the RO for such further action as is deemed appropriate.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran alleges that he is entitled to service connection for pes planus in that this preexisting condition was aggravated during service.  It is also claimed that service connection is warranted for chronic fasciitis.  

As already noted, in a February 2015 Board decision, the previously denied claim of service connection for a bilateral foot disorder was reopened and remanded for additional development.  The requested examination was conducted in April 2015.  However, the examiner's opinions regarding whether pes planus was aggravated during service and whether fasciitis is of service origin are not found to be probative in that the examiner specifically reported that while the Veteran was noted to have flat feet at time of service entrance, he was not treated throughout his service period for foot problems.  This in patently untrue as the Veteran was seen in May 1979 for "moderate" pes planus, and it was recommended that he go to "ortho" for plantar arch supports.  There is notation that he was indeed fitted as requested for the supports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  In effect the April 2015 examination report does not reflect substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. at 268 (1998).  The requested opinions were based on a factually inaccurate review of the evidence.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner who has not previously examined the Veteran to determine the nature and etiology of any bilateral foot disability found to be present, to include bilateral pes planus and chronic fasciitis.  

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

(a) As to bilateral pes planus, is it at least as likely as not (50 percent probability) that the bilateral pes planus that pre-existed entrance into service was aggravated to a permanent degree during service beyond that which would have been expected given the normal progression of the disability?  

(b) As to any other bilateral foot condition found (to include chronic fasciitis): 

Is it at least as likely as not (50 percent probability) that the Veteran's bilateral foot diagnosis had its onset in service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In providing the above opinions, the examiner is requested to comment on the inservice treatment for moderate pes planus precipitating the need for plantar arch supports in May 2008 and on the May 2013 private physician's statement that it was possible that the Veteran's foot problems were made worse by his time in the military.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, supra.  

3.  On completion of the above, readjudicate the claim.  If any benefit is not granted, then provide the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




